Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and with traverse of Species D1, claims 1-9 with additional new claims 21-27 in the reply filed on 9/2/2022 is acknowledged.
The traverse of Species is on the ground(s) that “claims themselves are never species” cited in MPEP § 806.04 (e) and “species are preferably identified as the species of figures…” cited in MPEP § 809.02 (a).  This is not found persuasive because MPEP § 806.04 (e) clearly states “Claims are definitions or descriptions of inventions”. The Species as identified in the Restriction does not means the claims are species, it means the Invention as defined or described in the claims is the Species. Furthermore, MPEP § 809.02 (a) also states “In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct”. Examiner clearly indicated the distinguishing characteristic of the Species D1 (claims 1-9) and Species D2 (claims 10-13) as indicated in the Requirement for Restriction/Election dated on 8/2/2022. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first, see MPEP § 806.04 (f).
Furthermore, Applicant’s addition of new claims 21-27 brings additional requirement for restriction. Specifically, claim 15 has features of "a first dielectric feature on second sidewall surfaces of the stack of channel layers, the second sidewall surfaces extending perpendicular to the first direction, wherein the source/drain feature has a top width along the first direction greater than a bottom width along the first direction, and wherein the source/drain feature directly contacts a top surface and a sidewall of the first dielectric feature”. These features are exclusive or distinct form the elected Species D1 recited in claim 1. 
These inventions were found independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The requirement is deemed proper, and is therefore made FINAL. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-27 withdrawn from consideration as being directed to non-elected inventions.  	
Claim Status
Claims 1-13 and 21-27 are pending.
Claims 10-13 and 21-27 are withdrawn, non-elected with traverse.
Claims 14-20 are canceled by Applicant.	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “wherein the source/drain feature has a first width along the first direction at the first height and a second width along the first direction at the second height, and wherein the first width is greater than the second width” in claim 1 (the first height is defined as a top surface of a topmost channel layer and the second height is defined as a bottom surface of a bottommost channel layer in the claim, the Fig. 10B or other related Figs does not shown the first and second heights according to the claim) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo-Cheng Ching et al. (US 2018/0254348 A1, hereinafter Ching).
Regarding claim 1, Ching discloses a device, comprising: 
a semiconductor substrate (20 in Fig. 9-10) having a substrate surface (surface of 20); 
a stack of channel layers (semiconductor stack 24 includes semiconductor layers 26 as channels described in [0048]) on the semiconductor substrate, wherein a top surface of a topmost channel layer of the stack of channel layers (top surface of a topmost channel layer 26 of the stack 24 of channel layers 26) extends along a first height (first height of top surface of the topmost channel layer 26) relative to the substrate surface (surface of 20), and a bottom surface of a bottommost channel layer of the stack of channel layers (bottom surface of a bottommost channel layer 26 of the stack 24 of channel layers 26) extends along a second height (second height of the bottom surface of the bottommost channel layer 26) relative to the substrate surface (surface of 20); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Ching’s Fig. 9-10, annotated.
a gate structure (46) engaging with the stack of channel layers (the stack 24 of channel layers 26) and extending along a first direction (X as marked in Fig. 9-10); and
a source/drain feature (58) on first sidewall surfaces of the stack of channel layers (first sidewall surfaces along X of the stack 24 of channel layers 26) and on the substrate, the first sidewall surfaces (the first sidewall surfaces along X) extending in parallel to the first direction (X as marked in Fig. 9-10),
wherein the source/drain feature (the 58) has a first width (first width above the dummy oxide layer 44) along the first direction (X as marked) at the first height (first height of top surface of the topmost channel layer 26) and a second width (second width below the 44) along the first direction (X as marked) at the second height (second height of the bottom surface of the bottommost channel layer 26), and wherein the first width is greater than the second width.  
Regarding claim 6, Ching discloses the device of claim 1,
 further comprising a second dielectric feature (ILD 60 in Fig. 11) extending along a second direction (Y as marked Fig. 9-10) perpendicular to the first direction (X as marked Fig. 9-10), 
wherein a top portion of the source/drain feature (a top portion above 44 of the 58) directly contacts the second dielectric feature (ILD 60), and a bottom portion of the source/drain feature (a bottom portion below 44 of the 58) is spaced away (by 44) from the second dielectric feature (ILD 60).  
Regarding claim 8, Ching discloses the device of claim 1,
wherein the stack of channel layers (the stack 24 of channel layers 26) each have a fourth width along the first direction (X as marked in Fig. 9-10), and wherein the fourth width is about the same as the second width (second width of the 58 below the 44). 
Regarding claim 9, Ching discloses the device of claim 1,
wherein the source/drain feature (the 58 in Fig. 11/10) has a sidewall having a stepped profile, the stepped profile defined by a first feature of a first dielectric material (first feature of a dummy oxide layer 44) and a second feature of a second dielectric materials (second feature of ILD 60 above the 44 in Fig. 11) different from the first dielectric material (the 44).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo-Cheng Ching et al. (US 2018/0254348 A1, hereinafter Ching).
Regarding claim 5, Ching discloses the device of claim 1,
wherein the source/drain feature (58 in Fig. 9-10) has a first portion (first portion 58 above 44) over a second portion (second portion 58 below 44), the second portion (the second portion 58 below 44) directly contacting the substrate (20 in Fig. 10), the first portion (the first portion 58 above 44) having the first width (the first width above 44) and the second portion (the second portion 58 below 44) having the second width (the second width below 44),
wherein the first portion (the first portion 58 above 44) has a third height relative to the substrate surface (the surface of 20), and the second portion (the second portion 58 below 44) has a fourth height relative to the substrate surface. 
Ching does not expressly disclose wherein a ratio of the third height to the fourth height is about 1.5:0.5 to about 3:2. 
However, Applicant has not presented persuasive evidence that the claimed a “ratio of the third height to the fourth height is about 1.5:0.5 to about 3:2” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed ratio produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
Therefore, the change of size or shape is a prima facie obvious in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in MPEP 2144.04.
It would have been obvious to one having ordinary skill in the art to add “a ratio of the third height to the fourth height is about 1.5:0.5 to about 3:2” to the rest of the claimed invention.
Regarding claim 7, Ching discloses the device of claim 1,
Ching does not expressly disclose wherein a ratio of the first width to the second width is about 1.5:1 to about 2:1.  
However, Applicant has not presented persuasive evidence that the claimed a “a ratio of the first width to the second width is about 1.5:1 to about 2:1” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed shape of uneven top surface).  Also, the applicant has not shown that the claimed ratio produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  
Therefore, the change of size or shape is a prima facie obvious in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955);  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in MPEP 2144.04.
It would have been obvious to one having ordinary skill in the art to add “a ratio of the first width to the second width is about 1.5:1 to about 2:1” to the rest of the claimed invention. 
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1, and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 2, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge, Ching discloses the device of claim 1, “further comprising a first dielectric feature (dummy gate oxide layer 44 in Fig. 9-10 and Fig. 7) on second sidewall surfaces of the stack of channel layers (second sidewall surfaces along Y of the stack 24 of channel layers 26 in Fig. 9-10), wherein the second sidewall surfaces (the sidewall surfaces along Y) extend perpendicular to the first direction (X), and wherein the first dielectric feature (the 44) has a third width (third width of thickness of 44) along the first direction (X as marked in Fig. 9-10)” but not the limitation of “the third width substantially equals to half of a difference between the first width and the second width” as recited in claim 2.
Regarding claims 3-4, as this inherit the allowable subject matter from claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898